150 Ga. App. 73 (1979)
256 S.E.2d 633
GOBER et al.
v.
CITY OF GAINESVILLE.
57132.
Court of Appeals of Georgia.
Argued January 10, 1979.
Decided May 8, 1979.
Rehearing Denied May 23, 1979.
Douglas Parks, Robert J. Reed, for appellants.
Lawson & Brown, Robert W. Lawson, Jr., for appellee.
SHULMAN, Judge.
Condemnees appeal from a judgment entered on a jury verdict awarding them $40,000 and recommending attorney fees. We affirm.
1. Being dissatisfied with the amount of the award, appellants-condemnees challenge the jury verdict on the ground that they did not receive just and adequate compensation. We must take issue with appellants' position.
"[I]n insisting that the verdict in the amount *74 rendered is wholly inadequate [appellants address themselves] to the discretion of the trial judge rather than to the appellate powers of this court, since the rule we must follow is that a value finding in a condemnation case will not be set aside as inadequate or excessive where it is within the range of the evidence. [Cit.]" Freedman v. Housing Authority of the City of Atlanta, 108 Ga. App. 418, 422 (136 SE2d 544). The verdict here was for $40,000; opinion testimony as to the value of plaintiff's land and building ranged from $31,500 to $79,714.40. "The evidence would have warranted a finding of any amount between these sums, and that fixed by the verdict is within the possible range." Id., p. 422. Thus, this enumeration affords no ground for reversal.
2. In its brief, appellee-condemnor, citing DeKalb County v. Trustees, &c. Elks, 242 Ga. 707 (251 SE2d 243), suggests that attorney fees are not authorized and should be written off from the judgment.
As appellee did not file a cross appeal or an independent appeal to the judgment, this court is without the jurisdictional power to consider the issue. Irby v. Christian, 130 Ga. App. 375 (1) (203 SE2d 284), revd. on other grounds 232 Ga. 384 (207 SE2d 23).
Judgment affirmed. Deen, C. J., and McMurray, P. J., concur.